Citation Nr: 1120398	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  07-17 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).

2.  Whether the termination of VA compensation benefits effective from September 16, 2008 by reason of the Veteran's fugitive felon status was proper.


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from November 1974 to November 1977.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
In October 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2010).  The Veteran revoked his power of attorney from the Veterans of Foreign Wars in February 2011.  In a March 2011 letter, the Board provided the Veteran an opportunity to appoint a new representative or clarify that he wished to remain unrepresented.  The Veteran responded with a March 2011 statement that he was content to represent himself.  The Board has therefore indicated in this decision that the Veteran is not currently represented. 

In the October 2009 remand, the Board referred the issues of entitlement to increased ratings for disabilities of the cervical spine, left shoulder, left wrist, and left hand to the Agency of Original Jurisdiction (AOJ).  No action has been taken on these claims and they are once again referred to the AOJ for appropriate action.  

The Board's October 2009 remand also noted that the Veteran did not currently meet the schedular criteria for a grant of TDIU under 38 C.F.R. § 4.16(a) as the combined disability rating for his multiple service-connected disabilities was not 70 percent or more.  As a result, the Board found that the claim for entitlement to TDIU was inextricably intertwined with the unadjudicated claims for increased ratings.  As discussed below, the Board has determined that the Veteran does meet the preliminary criteria for consideration of TDIU as his service-connected disabilities resulted from a single accident in accordance with 38 C.F.R. § 4.16(a)(2).  The Board finds that adjudicating the issue of entitlement to TDIU does not impact any future determination regarding the pending increased rating claim, and the issues are therefore not inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (Two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  This conclusion is also consistent with the Veteran's many statements to VA arguing that his disabilities should be combined under 38 C.F.R. § 4.16(a)(2) for the purposes of determining eligibility for TDIU.  The Board will therefore proceed with a decision regarding the claim for entitlement to TDIU. 

In February 2011, the Veteran informed VA that he never received a copy of the December 2010 supplemental statement of the case (SSOC).  The record indicates that the SSOC was mailed to the Veteran, but was returned as undeliverable.  While a copy was provided to the Veteran's representative at the time, the Veteran is currently unrepresented.  Accordingly, the Board provided copies of SSOCs dating from May and December 2010 to the Veteran in April 2011.  

The issue of whether the termination of VA compensation benefits effective from September 16, 2008 by reason of the Veteran's fugitive felon status was proper is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities include a herniated disc in the cervical spine, rated as 40 percent disabling; a fracture of the left clavicle with degenerative arthritis of the left shoulder, rated as 20 percent disabling; chronic sprain of the left wrist with early arthritic changes, rated as 10 percent disabling; fractures of the second and third metacarpals of the left hand, hearing loss of the left ear, and a scar of the left ear, all rated as noncompensably disabling.  His combined disability rating is 60 percent.  

2.  The record establishes that the Veteran completed high school, two years of college, and has an associate's degree in criminal justice.  He previously worked as a longshoreman.

3.  The Veteran's service-connected disabilities do not preclude him from securing or following substantially gainful employment consistent with his education and industrial background.  

CONCLUSION OF LAW

The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities have rendered him unemployable and entitlement to TDIU is therefore warranted.  VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of his service-connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

Under 38 C.F.R. § 4.16(a), a veteran must meet certain schedular criteria before an award of TDIU may be granted.  If he or she has one service-connected disability, the  disability must be rated as 60 percent.  The Veteran's service-connected disabilities resulted from a single accident (a motor vehicle accident during active duty service) and are therefore considered one disability for TDIU purposes.  38 C.F.R. § 4.16(a).  Therefore, the Veteran meets the criteria for a grant of TDIU with a combined rating of his service-connected disabilities of 60 percent.  See 38 C.F.R. § 4.25 (combined ratings table).

The central inquiry in a claim for TDIU is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In this case, the evidence does not establish that the Veteran is unemployable due to service-connected disabilities.  

The record establishes that the Veteran completed high school, two years of college, and has an associate's degree in criminal justice.  In connection with his formal claim for TDIU in October 2005, he reported last working full-time in 1994.  Although the record indicates that the Veteran has had occasional employment at various VA and veterans' facilities through at least March 2001, the specific duties and salary involved in these positions is not known and the Board cannot conclude that such employment constitutes "substantially gainful employment." 

Despite the Veteran's lack of substantial employment since 1994, the record does not establish that he is unemployable due to service-connected disabilities.  A VA physician who examined the Veteran and reviewed the claims folder in May 2010, opined that the Veteran's disabilities of the cervical spine, left hand, and left wrist did not affect his ability to work.  Instead, the VA examiner identified the Veteran's left shoulder condition as his most severe disability with multiple objective abnormalities seen on both X-ray and MRI reports.  However, even the left shoulder disability was not productive of unemployability as it would only restrict the Veteran's ability to perform certain work such as repetitive strenuous activities and overhead work.  The VA examiner also noted that the Veteran was right-handed and concluded that he was not precluded from maintaining employment that was not overly strenuous.  The Board notes that the Veteran is also service-connected for hearing loss of the left ear, and while a May 2010 VA audiologist found that the Veteran's  hearing loss had significant effects on occupational activities, the examiner did not find that the Veteran was not able to work.  There is no other evidence that the Veteran's hearing loss has contributed to any unemployability, and the Board notes that the Veteran has never contended that his hearing loss affects his ability to work. 

The objective evidence therefore establishes that the Veteran's service-connected disabilities have had some affect on his employment, but have not rendered him unemployable.  The May 2010 VA examiner specifically found that the Veteran was capable of gaining and maintaining employment that did not require repetitive strenuous activity, and the Board finds that this is consistent with the Veteran's education and background which includes an associate's degree from a two year college program. 

Additionally, the Board notes that the evidence of record demonstrates that the Veteran's nonservice-connected disabilities have also affected his ability to gain and maintain employment.  VA treatment records dated throughout the claims period show that the Veteran has undergone regular treatment for substance abuse and psychiatric disabilities that have been shown to affect employment.  The Veteran has been diagnosed with cocaine abuse, alcohol abuse, marijuana abuse, a mood disorder secondary to substance abuse, and an antisocial personality disorder.  In June 2006, he was terminated from a Health Care for Homeless Veterans (HCHV) program at the Columbia VA Medical Center (VAMC) due to a positive drug test.  During a June 2006 pre-employment group with the HCHV, the Veteran reported that he was unemployable due to unspecified disabilities, but also noted that his cocaine use was a bar to employment.  Similarly, a January 2008 VA vocational assessment identified the diagnoses most likely to affect the Veteran's employment as substance dependence and a personality disorder.  While these disabilities have had a profound impact on the Veteran's employability, nonservice-connected disabilities may not be considered in the determination of whether the Veteran warrants TDIU.  38 C.F.R. §§ 3.341, 4.19 (2009); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board has considered the statements of the Veteran that he is not able to work due to service-connected disabilities, but finds that these statements are outweighed by the medical evidence of record.  The Board finds that the opinion of the May 2010 VA examiner, who provided an objective evaluation of the Veteran's functional capabilities outweighs the Veteran's own statements provided in the context of a claim for VA compensation.  Also weighing against the Veteran's claim are the VA treatment records that note psychiatric conditions, including substance abuse, as having the greatest effect on the Veteran's employability. 

It is therefore clear that the Veteran is not unemployable due to service-connected disabilities, in fact, the conditions that most affect his employability are not service-connected.  Accordingly, the criteria for a TDIU are not met and the claim must be denied.  The Board notes that the preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. §§ 4.15, 4.16, 3.340, 3.341.



	(CONTINUED ON NEXT PAGE)

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) defined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a June 2006 letter.  The Veteran also received notice regarding the disability-rating and effective-date elements of the claim in the June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and records of VA treatment.  The Veteran has not identified any private medical records that are pertinent to the claim for TDIU.  While the claims folder indicates that the Veteran enrolled in VA's Vocational Rehabilitation Program in the early 1990s, the Board finds that remanding for procurement of the Veteran's Vocational Rehabilitation folder is not necessary.  Review of the record indicates that the Veteran first claimed that he was unemployable due to service-connected disabilities in August 2003, approximately 10 years after his participation in Vocational Rehabilitation.  Therefore, any records contained in the Vocational Rehabilitation folder would not pertain to the current claims period and are not relevant to the claim for TDIU before the Board.  

The Board also finds that VA has complied with the October 2009 remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remand, the Veteran was provided a May 2010 VA examination and medical opinion addressing whether he is unemployable due to service-connected disabilities.  Although October 2009 remand ordered that the pending claims for increased ratings should be adjudicated before readjudication of the claim for TDIU, the Board has now determined that the claims are not inextricably intertwined.  Therefore the lack of adjudication of the increased rating claims has not prejudiced the Veteran's claim for TDIU.  The Board finds that VA has substantially complied with the October 2009 remand orders of the Board.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


ORDER

Entitlement to TDIU is denied.


REMAND

In a September 2010 statement, the Veteran was notified that VA was stopping his compensation payments due to his status as a fugitive felon.  The Veteran filed a notice of disagreement to this administrative decision in September 2010, but has not been provided a statement of the case (SOC).  In November 2010, the Veteran also requested a hearing on this issue before a Decision Review Officer (DRO).  A remand is therefore required for the issuance of a SOC and the scheduling of a DRO hearing.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC on the issue of whether the termination of VA compensation benefits effective from September 16, 2008 by reason of the Veteran's fugitive felon status was proper.  The Veteran should also be informed of the requirements to perfect an appeal with respect to this issue.  

2.  A DRO hearing should be scheduled to allow for the Veteran to provide testimony regarding the termination of his VA benefits.  
3.  If the Veteran perfects an appeal with respect to this matter, ensure that any indicated development is completed before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


